Citation Nr: 1828508	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  10-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, joint pain, and cardiovascular symptoms, claimed as fibromyalgia, to include due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue syndrome, to include due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by dizziness, tingling in the extremities, and headaches secondary to pyridostigmine bromide tablets and an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1992.  He had service in Southwest Asia during the Persian Gulf War.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  

In July 2017, the Veteran testified before the undersigned.  


FINDINGS OF FACT

1.  Fibromyalgia has not been diagnosed.

2.  Chronic fatigue syndrome has not been diagnosed.

3.  A chronic disability manifested by headaches, joint pain, and cardiovascular symptoms, has not been demonstrated to be related to the appellant's active duty service.  

4.  The preponderance of the evidence is against a finding that a disability manifested by dizziness, tingling in the extremities, and headaches is due to either the use of pyridostigmine bromide tablets or an undiagnosed illness.

CONCLUSIONS OF LAW

1.  Fibromyalgia is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).

2.  A chronic disability manifested by headaches, joint pain, and cardiovascular symptoms was not incurred or aggravated inservice.  38 U.S.C. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.

3.  A chronic fatigue syndrome is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317.  

4.  A disability manifested by dizziness, tingling in the extremities, and headaches secondary to either the use of pyridostigmine bromide tablets and/or an undiagnosed illness was not incurred or aggravated inservice.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran argues in writing and through his testimony that he has fibromyalgia, headaches, joint pain, cardiovascular symptoms, chronic fatigue syndrome, and a disability manifested by dizziness, and tingling in the extremities due to his participation in the Persian Gulf War.  He argues that these are due to his use of pyridostigmine bromide tablets while on active duty, as well as due to an undiagnosed illness.  Therefore, he maintained that service connection is warranted.  However, after carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In this case, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims for service connection.  VA then obtained identified and available evidence, conducted an examination, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

During his hearing, the Veteran testified that he had fibromyalgia, cardiovascular symptoms, joint pain, chronic fatigue syndrome, and disability manifested by dizziness, tingling in the extremities and headaches as a result of service, to include his service in the Persian Gulf.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he began to experience joint pain or chronic fatigue.  However, there is no evidence to suggest that he is competent by training or experience to diagnose any disease causing those symptoms.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In addition to the Veteran's statements, the evidence consists of his service medical records, records reflecting VA treatment from November 1998 through January 2016, the reports of VA examinations performed in November 2016, and the transcript of his 2017 hearing.  

The primary thrust of the veteran's contentions is that he has multi-symptom illnesses, including fibromyalgia, chronic fatigue syndrome, and a disability manifested by headaches, tingling in the extremities, cardiovascular symptoms, joint pain and dizziness as a result of his participation in the Persian Gulf War to include due to an undiagnosed illness and to include due to the use of pyridostigmine bromide tablets.  

Service connection may be granted for claims related to service during the Persian Gulf War may if there is (1) an undiagnosed illness, and (2) evidence of a chronic disability.  Gutierrez v. Principi, 19 Vet. App. 1 (2004). The chronic disability must not be attributed to any known clinical diagnosis and must result from an illness or combination of illnesses manifested by one or more signs and symptoms that (1) became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or (2) manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317. 

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Qualifying chronic disabilities include medically unexplained chronic multi-symptom illnesses-such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome-that are defined by a cluster of signs or symptoms.  38 U.S.C. § 1117 (a).  Signs and symptoms include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) upper or lower respiratory system signs or symptoms; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 U.S.C. § 1117 (g).  

Manifestations of undiagnosed illness may be service connected unless there is affirmative evidence that an undiagnosed illness (1) was not incurred in service or (2) was caused by a supervening condition. 38 C.F.R. § 3.317 (a)(7).

Fibromyalgia

The Veteran's service treatment records to include his April 1985 service entrance examination, a May 1991 demobilization examination, and an October 1996 examination prior to his enlistment in the reserve are negative for any complaints or clinical findings of medically unexplained chronic multi-symptom illnesses-such as fibromyalgia.  These records are also negative for symptoms, including headaches and cardiovascular symptoms.  Moreover, during his examinations prior to and during service, he denied swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; a painful or trick shoulder or elbow; recurrent back pain; a trick or locked knee; or foot trouble.  

During service, the Veteran did sustain a heel bruise in September 1985, jammed or contused fingers in September 1986 and January 1988, and a bruised pectoralis muscle in November 1986.  However, there was no evidence that any of these injuries caused any chronic disability.  Indeed, during his examinations prior to and during service, he denied swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; a painful or trick shoulder or elbow; recurrent back pain; a trick or locked knee; or foot trouble.  

During his November 2016 VA examination, the Veteran stated that upon return from deployment, he noticed arm and shoulder pain that was worse on the left than the right.  He noted that the symptoms in his arms had worsened over time and that he also developed back pain.  In addition, he stated that several years earlier, he had begun to develop pain in his knees.  Despite those complaints, the VA examiner noted that the Veteran had never been diagnosed with fibromyalgia.  The examiner also noted that the available post-service treatment records were negative for fibromyalgia, and that a clinical examination was not consistent with fibromyalgia.  Significantly, during his 2017 hearing before the undersigned, the Veteran acknowledged that he did not have a diagnosis of fibromyalgia.  

The examiner stated that there was no objective evidence of record to support that the symptoms reported by the Veteran reflected a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  The examiner found that the claimed "joint pain" primarily affected the Veteran's right upper extremity and back, that it developed more than fifteen years after his separation from the military, and that it was due to an identifiable, supervening disorder, i.e., overuse and strain.  While the latter diagnoses were poorly defined, it should be noted that 38 U.S.C. § 1117 authorizes service connection on a presumptive basis only for disability arising in Persian Gulf veterans due to an undiagnosed illness.  The provisions of this statute may not be construed to authorize service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC No. 8-98 (Aug. 3, 1998).  

Following service, the Veteran occasionally reported chest pain, and in September 2009, he had an abnormal stress test.  Although it was equivocal for ischemia, there is no evidence of a relationship to a chronic, multi-symptom illness of unknown etiology or to the Veteran's service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has fibromyalgia as a result of service, including his participation in the Persian Gulf War

Chronic Fatigue Syndrome

A record discloses that a claim of entitlement to service connection for chronic fatigue syndrome was previously denied in a May 2006 rating decision because there was no diagnosis of chronic fatigue syndrome.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision is final.  38 U.S.C. § 7105(c).  

In January 2009, the Veteran requested that his claim be reopened.  In conjunction with his request, he submitted additional service medical records.  Therefore, the Board will consider the entire claim on a de novo basis.  38 C.F.R. § 3.156(c) (2017).  

The Veteran reports that upon his return from deployment to Southwest Asia, he found himself fatigued and no longer able to play basketball or participate in physical activities that he had once enjoyed.  He stated that he would come home after work and not want to do anything due to fatigue.  Although he continues to demonstrate similar symptoms, his service treatment records and the report of his examinations prior to and during service did not reveal any evidence of chronic fatigue.  Moreover, following a November 2016 VA examination, it was noted that the claimed fatigue was attributed to stress/anxiety.  That is, it was identified as due to an identifiable, supervening disorder.  As above, even though the diagnoses were poorly defined, that mere fact does not authorize service connection on a presumptive basis.  VAOPGCPREC No. 8-98 (Aug. 3, 1998).  Indeed, the examiner found no objective evidence to support a finding that the symptoms reported by the Veteran reflected a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  In addition, subsequent treatment records are silent for findings of chronic fatigue syndrome; and during his hearing, he acknowledged that he did not have a diagnosis of chronic fatigue syndrome.  

In light of the foregoing discussion, the Board concludes that the Veteran does not meet the criteria for service connection for chronic fatigue syndrome, either on a direct basis or as a result of an undiagnosed illness associated with his participation in the Persian Gulf War.  The preponderance of the evidence is against the claim; and therefore, the appeal is denied.  

Headaches, Dizziness, and Extremity Tingling 

During his 2017 hearing, the Veteran testified that he began to experience headaches, dizziness, and tingling in his extremities after he returned from Southwest Asia.  He noted that his head began to hurt and that he experienced dizziness when he bent over.  He reported tingling in his index finger after he banged his hand on a desk; however, that occurred after service.  

During his examinations prior to and in service, the Veteran denied the presence of frequent or severe headaches; dizziness or fainting spells; periods of unconsciousness; or neuritis.  

At the Veteran's VA examination after service, the examiner found that all available treatment records were silent regarding headache complaints, a diagnosed headache condition or dizziness.  Tingling in his hands was noted after his separation from service.  The appellant stated that since 1993, he had experienced tingling in in his hands.  He also noticed symptoms after prolonged keyboarding or when he struck his hands against an object.  He reported that such symptoms primarily over the third through fifth digits and extended into the forearm over the ulnar surface.  The medical record, however, shows that the Veteran was diagnosed with a right wrist ganglion cyst which was excised in December 2008.  The examiner found no objective evidence of record to support the Veteran's contention that his symptoms reflected an undiagnosed illness.  

The examiner stated that there was no objective evidence of record to support a finding that the Veteran's claimed tingling, headaches, and dizziness reflected a diagnosable but medically unexplained chronic multi-symptom illness of unknown, partially explained, or clear and specific etiology related to service.  There is no competent evidence that this is due to the use of pyridostigmine bromide tablets. Accordingly, the Veteran does not meet the criteria for service connection, either directly or as a result of undiagnosed illness associated with his participation in the Persian Gulf War.  

Additional Considerations 

In arriving at these decisions, the Board notes that after the Veteran's July 2017 hearing, the record was held open for 90 days so that the Veteran could submit competent evidence of a nexus between his service and the claimed fibromyalgia, chronic fatigue syndrome, and disability manifested by dizziness, tingling in the extremities, and headaches.  Thereafter no evidence was received.  Therefore, the Board made its determinations based on the evidence of record.

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for fibromyalgia, claimed as a disability manifested by headaches, joint pain, and cardiovascular symptoms, is denied.  

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a disability manifested by dizziness, tingling in the extremities, and headaches is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


